JONES, J.
1. Where it is evident that, by general law, the general assembly was engaged in specific legislation upon a particular subject, an earlier special act, legislating generally upon the same and other subjects, is superseded by the later legislation upon that particular subject. In this case construing both acts in pari materia, it was manifestly the legislative purpose, by its adoption of the later enactment of 1920, (Section'6212-19, General Code, 108 O. L. Pt. 2, 1184), to segregate all fines imposed for violation of criminal offenses under that act from the fines generally imposed and collected under the provisions of the Cleveland Municipal Court Act, (Section 1574-41, General Code) adopted in 1915. And to the extent that the provisions of such municipal act relate to the disposition of fines imposed and collected for violation of the “Crabbe Act”, it is inconsistent with and is superseded by the later act specifically controlling that subject.
2. The provisions of such Municipal Cour.t Act of 1915, being inconsistent with the provisions of the act of 1920 so far as they relate to the disposition of moneys arising from fines collected thereunder, are repealed “to the extent of such inconsistency” under the express provisions of such, later act. (Section 6212-20, General Code, 108. L., pt 2, 1184. Section 9).
Judgment reversed.
Marshall, CJ., Matthias, Day and Allen, JJ., concur. Robinson, J., not participating.